DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Status of Claims
3.    Applicant’s response and amendment of 3/21/2022 is acknowledged. Claims 1 and 12 have been amended. Claim 8 has been canceled.
4.	Claims 1-7 and 9-15 and 22-24 are pending in this Office Action. Claims 16-21 have been canceled by a previous amendment. Claims 10-15 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2021. Claims 1-7 and 9 are under consideration. 
Claim Rejections Moot
Claim Rejections - 35 USC § 101
5.       Rejection of claim 8 under 35 U.S.C. 101 is moot in view of cancelation of said claim.
Claim Rejections - 35 USC § 102
6.      Rejection of claim 8 under 35 U.S.C. 102(a) (2) as being anticipated by Zhao et al. US 20180177833 priority to 6/30/2015 is moot in view of cancelation of said claim.


Claim Rejections Withdrawn
Claim Rejections - 35 USC § 102
7.      Rejection of claims 1-7 and 9 under 35 U.S.C. 102(a) (2) as being anticipated by Zhao et al. US 20180177833 priority to 6/30/2015 is withdrawn in view of applicants’ amendment and response of 3/21/2022. 


Claim Rejections Maintained
Claim Rejections - 35 USC § 101
8.       Rejection of claims 1-7 and 9 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria maintained. 
The amended rejection is as stated below:
       Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without significantly more. Claims 1-4 recite a composition comprising a Bidifobacterium pseudocatenulatum and Lactobacillus mucosae strain in a pharmaceutical carrier, which is not markedly different from the bacteria as it occurs in nature because it behaves in the same manner by which it thrives in nature. This judicial exception is not integrated into a practical application because the carrier may be water or saline which does not require additional elements that are sufficient to amount to significantly more than the judicial exception.  It is noted that merely taking a bacterium from its natural habitat and placing it into a 
Claims 1 – 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without significantly more. The claims recite a composition comprising a Bidifobacterium pseudocatenulatum and Lactobacillus mucosae strain in a carrier, which is not markedly different from the bacteria as it occurs in nature because it behaves in the same manner by which it thrives in nature. This judicial exception is not integrated into a practical application because the carrier may be water or saline which does not require additional elements that are sufficient to amount to significantly more than the judicial exception.  It is noted that merely taking a bacterium from its natural habitat and placing it into a generic saline or water carrier does not add meaningful limitation, but is only an attempt to generally link the product of nature to a particular technological environment.
    For example, Bifidobacterium pseudocatenuiatem Perfect-2017-0001 is naturally found in fecal samples. Many of the pharmaceutically acceptable or dietary carriers are naturally occurring. For instance, vegetable oils, sugars, alcohols, gelatin, etc.
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to natural product.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Bidifobacterium pseudocatenulatum and Lactobacillus mucosae are natural products. The characteristics of each component are not markedly different from their naturally occurring counterparts since they have the same structure and function as they do when found in nature.  
      Step 1: Yes, the claim is drawn to natural product, which is one of the four statutory categories.
Step 2A: yes, the claim is drawn to a judicial exception (JE).  
The answer to question 2A-Prong II is “No” 
Applicants have not provided a limitation that actually incorporates the judicial exception (the bacterial strain) into a practical application of the JE

The bar for incorporating the JE into a practical application appears to be high, see Oct. 2019 PEG examples for natural products example 44.
The claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the foliar spray mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
It is well established that the mere physical or tangible nature of additional elements such as adding water or saline does not automatically confer eligibility on a claim directed to an abstract idea {see, e.g., Alice Coro, v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, taken alone, the hybridizing step does not amount to significantly more.
Applicants’ Arguments
9.   Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicants’ argue:  Claims 1-7 and 9 stand rejected under 35 U.S.C. § 101 as allegedly ineligible for a patent for being directed to a natural phenomenon (e.g., natural bacteria). The amendments to Claim 1 further highlight the patent eligibility of Claim 1. As amended, the composition now comprises both a B. pseudocatenulatem strain and a L. mucosae strain, along with the pharmaceutically acceptable or dietary carrier, “for administering to a subject to prevent and/or treat a disease selected from the group consisting of overweight, obesity, hyperglycemia, diabetes, fatty liver, dyslipidemia, metabolic syndrome, infections in obese or overweight subjects and/or adipocyte hypertrophy and diabetes; reduce simple or genetic obesity, alleviate B. pseudocatenulatem and L. mucosae, that do not naturally occur together. According to the USPTO guidance, Claim 1, as amended, should be considered patent eligible. The Examiner’s contention that combining B. pseudocatenulatum and L. mucosae with a carrier does not represent a practical application because the carrier may be water or saline (OA, p. 6) is irrelevant to the pending claims. None of the carriers recited in Claim 1 are water or saline. The Examiner’s assertion that B. pseudocatenulatum are found in fecal samples is not germane to whether the recited composition is patent eligible. The Examiner’s argument that the additional elements in the claims do not add “significantly more” to the bacterial strains or provide “markedly different” characteristics (/d.) is also not relevant in the Step 2A analysis (either Prong 1 or Prong 2). The USPTO guidelines explicitly state that when evaluating whether a judicial exception is integrated into a practical application, the “significantly more” analysis (e.g., whether the claim recites “well-understood, routine, conventional activity”) is germane only to the Step 2 analysis. 84 Fed. Reg. 54-55 (January 7, 2019). Such analysis is improper at Step 2A, Prong 2. As discussed at length above, the B. pseudocatenulatum and L. mucosae are integrated into the practical application of a composition having clinical or dietary activity. Thus, the answer 

Office Response
10.   Applicant's arguments filed 3/21/2022  have been fully considered but they are not persuasive. 
Claims 1 – 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically natural bacteria, without significantly more. The claims recite a composition comprising a Bidifobacterium pseudocatenulatum  and Lactobacillus mucosae strain in a carrier, which is not markedly different from the bacteria as it occurs in nature because it behaves in the same manner by which it thrives in nature. This judicial exception is not integrated into a practical application because the carrier may be water or saline which does not require additional elements that are sufficient to amount to significantly more than the judicial exception.  It is noted that merely taking a bacteria from its natural habitat and placing it into a generic saline or water carrier does not add meaningful limitation, but is only an attempt to generally link the product of nature to a particular technological environment.

    For example, Bifidobacterium  pseudocatenuiatem Perfect-2017-0001 is naturally found in fecal samples. Many of the pharmaceutically acceptable or dietary carriers are naturally occurring. For instance, vegetable oils, sugars, alcohols, gelatin, etc. Applicants showed no properties of the composition that would not naturally occur. Applicant’s argument is about the use of the composition. 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to natural product.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Bidifobacterium pseudocatenulatum and Lactobacillus  mucosae are natural products. The characteristics of each component are not markedly different from their naturally occurring counterparts since they have the same structure and function as they do when found in nature.  
      Step 1: Yes, the claim is drawn to natural product, which is one of the four statutory categories.
Step 2A: yes, the claim is drawn to a judicial exception (JE).  
The answer to question 2A-Prong II is  “No” 
Applicants have not provided a limitation that actually incorporates the judicial exception (the bacterial strain) into a practical application of the JE
Step 2B.  This step fails to add significantly more than the JE.  Therefore, that would not be enough to make it eligible. The bar for incorporating the JE into a practical application appears to be high, see Oct. 2019 PEG examples for natural products example 44.
     In terms of amendments for the applicants to get a ‘Yes” for question 2A-Prong II, the current limitations is not sufficient.  Contrary to applicants’ arguments, the mere 
      Applicants have not done enough with regard to changing the claim to arrive at a ‘practical application’ of the claimed bacterial strains and that the 101 rejection is maintained.  In other words, the answer to question 2A-Prong II remains as “No” until applicants provide a limitation that actually incorporates the judicial exception (the bacterial strain) into a practical application of the JE. 
     Examples for use with the 2014 Interim Guidance on Subject Matter Eligibility, specially  Example  6 of Nature-Based Products,  claims 1 and 2  are analyzed  as follows: 
Claims 1 and 2 from Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948).  For claim 1 of the example, the mixture of the different strains of bacteria doesn’t confer any different trait on any of the bacteria that’s not already present in the different bacteria mixture when they are separate.  For claim 2, the mixture of the two bacteria does result in a trait for one of the bacteria (i.e. different infection properties) that it does not possess on its own.  The mixture of the two bacteria results in a ‘markedly different’ trait for one of the two bacteria in the mixture and that’s why the mixture is patent eligible under Question 2A – Prong I.
    In this  case, the spec asserts that there’s a ‘synergistic’ effect when the two claimed species are mixed together, but one cannot see any evidence of that.  The applicants  have not pointed to such  evidence, or presented such evidence in a declaration,  in an effort to overcome the 101 eligibility rejection (e.g. “a composition comprising a mixture of (1) a B. pseudocatenulatem strain selected from….and (2) a L. mucosae strain…etc.”).  And  that the evidence would still need to be commensurate in scope to what’s now claimed. 
       The 101 rejection stands. Applicants have not done enough with regard to changing the claim to arrive at a ‘practical application’ or provided any ‘markedly different’ traits
. 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.       Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20180177833 priority to 6/30/2015).
        The amended claims are drawn to (1) a Bifidobacterium  pseudocatenuiatem strain selected from the group consisting of Perfect-2017-0001, with accession no. CGMCC 13650, Perfect-2017-0002, with accession no. CGMCC 13651, Perfect-2017-0003, with accession no. CGMCC 13653, Perfect-2017-0004, with accession no. CGMCC 13654, (2)  a Lactobacillus mucosae strain,  and (3) a pharmaceutically acceptable or dietary carrier, wherein the pharmaceutically acceptable or dietary carrier is selected from the group consisting of alcohol, silicone, waxes, petroleum jelly, vegetable oils, polyethylene glycols, propylene glycol, liposomes, sugars, gelatin, lactose, amylose, magnesium stearate, talc, surfactants, silicic acid, viscous paraffin, perfume oil, fatty acid monoglycerides and diglycerides, petroethral fatty acid esters, hydroxymethylcellulose, polyvinylpyrrolidone, sweetening agents, flavoring agents, coloring agents, emulsifying agents, suspending agents, diluents, and glycerin; for  administering to a subject to prevent and/or treat a disease selected from the group consisting of overweight, obesity, hyperglycemia, diabetes, fatty liver, dyslipidemia, metabolic syndrome, infections in obese or overweight subjects and/or adipocyte hypertrophy and diabetes; reduce simple or genetic obesity, alleviate metabolic deteriorations, or reduce inflammation and fat accumulation in the subject; and establish as foundation species that define the structure of a healthy gut ecosystem, rendering a gut environment unfavorable to pathogenic and detrimental bacteria, reducing the concentration of enterobacteria in intestinal content with respect to an untreated control.
Zhao et al.  discloses a composition comprising a Bifidobacterium pseudocatenuiatem strain C95 (claims 1 and 4), a highly similar strain, and  para 0041 recites that successfully obtained a large number of strains of the foundation species of the present invention, identified as B. pseudocatenulatum. A representative isolate is the C95 strain see claims and abst). Zhao et al.  teach a pharmaceutically acceptable or dietary carrier( claim 5), further comprising a Lactobacillus mucosae strain C( claim 9) . Zhao et al.  teach  a composition combining B. pseudocatenulatum and  Lactobacillus mucosae  (see claims 11, 13, 17 ). The composition is a pharmaceutical composition, a nutritional supplement or a nutritive composition. Zhao et al.  para [0101]  recites examples of nutritionally acceptable carriers for use in preparing the forms include, for example, water, salt solutions, alcohol, silicone, waxes, petroleum jelly, vegetable oils, polyethylene glycols, propylene glycol, liposomes, sugars, gelatin, lactose, amylose, magnesium stearate, talc, surfactants, silicic acid, viscous paraffin, perfume oil, fatty acid monoglycerides and diglycerides, petroethral fatty acid esters, hydroxymethylcellulose, polyvinylpyrrolidone, and the like. The composition comprises at least 103 to 1014 colony-forming units of strain C95 or the highly similar strain per gram or millimeter of the composition. (See claims). The composition comprises cell components, metabolites, secreted molecules, or any combinations thereof (see claims). Claim  12 recites the added limitation that the composition is for administering it a subject see following “ A method for the prevention and/or treatment of a disease selected from the group consisting of overweight, obesity, hyperglycemia, diabetes, fatty liver, dyslipidemia, metabolic syndrome, infections in obese or overweight subjects and/or adipocyte hypertrophy, simple or genetic obesity, metabolic deteriorations and inflammation, said method comprising the administration of a composition of claim 1 to a subject in need thereof.”
Zhao et al. claim 1 teach a composition comprising: (1) a Bifidobacterium pseudocatenulatem strain C95 with accession No. CGMCC10549, or a highly similar strain, or a strain derived therefrom. 

It would have been prima facie obvious at the  time the claims were filed, to one of ordinary skill in the art to select the instant bacteria and combine them into a single composition for the purpose of obtaining an effect pharmaceutical.  
Although Zhao explicitly  does not name  the compositions wherein the bacteria have the claimed deposit number, but teach  “highly similar” or derived strains of  the reference discloses a strain that appears to be identical or “highly similar” to the claimed bacteria.  Consequently, the claimed strains appear to be taught by Zhao.  However, even if the bacteria in Zhao and the claimed strains are not one in the same, the reference strain would have rendered the instant strains obvious to one of ordinary skill in the art at the time the claims were filed, in view of the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential pharmaceutical characteristic. Additionally Zhao et al. teach that they have isolated many strains of Bifidobacterium pseudocatenulatem.
Thus, the claimed invention as a whole is prima facie obvious, especially in the absence of evidence to the contrary.



Applicants’ Arguments
13.   Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicants’ argue:
   The Examiner refers to {Para [0041] of Zhao for supposedly describing any of Perfect- 2017-0001 to Perfect-2017-0004. In fact, this passage does not describe the recited B. pseudocatenulatum species; rather, the referenced paragraph only states that the inventors “successfully obtained a large number of strains of the foundation species of the present invention, identified as B. pseudocatenulatum.” However, isolation of a 

Office Response
14.   Applicant's arguments filed 3/21/2022  have been fully considered but they are not persuasive.
     In response to applicants’ arguments above:
It is noted that these strains are also named as CGMCC 13650 (Perfect-2017-0001), CGMCC 13651 (Perfect-2017-0002), CGMCC 13653 (Perfect-2017-0003), and CGMCC 13654 (Perfect 2017 0004) on 23 January 2017. In response submitted to the deposit rejection by applicants. The figures clearly recite said strains.
Since the Patent Office does not have the facilities for examining and comparing applicants’ bacterial strains with the bacterial strains of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed peptide of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Therefore, the Office has pointed to evidence within Zhao et al., teaching the genetic foundation of the B. pseudocatenultum; cluster analysis of the gut microbiota; the principal-component analysis of the bacterial community structure; metabolic profile and the like as evidence of the obvious similarities between the bacterial characteristics of the claimed strains and prior art strains.
Meanwhile, Applicants have not presented any evidence that the strains or Zhao et al., are different then the instantly claimed strains.  It appears that applicants only argument is that the instantly claimed strains and the strains of Zhao et al., do not have the same name designation.  Applicants have not provided any evidence to the contrary 
It is further noted, that “…for administering to a subject to prevent and/or treat a disease selected from the group consisting of overweight, obesity, hyperglycemia, diabetes, fatty liver, dyslipidemia, metabolic syndrome, infections in obese or overweight subjects and/or adipocyte hypertrophy and diabetes; reduce simple or genetic obesity, alleviate metabolic deteriorations, or reduce inflammation and fat accumulation in the subject; and establish as foundation species that define the structure of a healthy gut ecosystem, rendering a gut environment unfavorable to pathogenic and detrimental bacteria, reducing the concentration of enterobacteria in intestinal content with respect to an untreated control...”  is a recitation of the intended use.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 


New Claim Objections
15.    Amended claim 1 is objected to because of the following informalities: 
Claim 1 recites  (1) a Bifidobacterium  pseudocatenuiatem strain selected …….
, (2)  a Lactobacillus mucosae strain,  and (2) a pharmaceutically acceptable or dietary carrier ……. 
The last (2) should be changed to (3).    
Appropriate correction is required.
Conclusion
16.      No claims are allowed.

  17.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
March 24, 2022






/JANA A HINES/Primary Examiner, Art Unit 1645